242 P.3d 1055 (2010)
David RAMSAY
v.
Victoria WHEELER-RAMSAY.
No. CV-10-0188-PR.
Supreme Court of Arizona.
October 26, 2010.
The following action was taken by the Supreme Court of the State of Arizona on October 26, 2010, in regard to the above-referenced cause:
ORDERED: Petitioner/Appellant's Petition for Review = DENIED.
FURTHER ORDERED: The Court of Appeals' Opinion shall not be published, pursuant to Rule 111(g), Arizona Rules of the Supreme Court.
FURTHER ORDERED: Request for Attorneys' Fees [Appellant David Ramsay] = DENIED.
FURTHER ORDERED: Request for Attorneys' Fees [Appellee Victoria Wheeler-Ramsay] = DENIED.